DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/26/2021 has been entered. As directed by the amendment: claims 1 and 25 are amended. Claims 1, 4-6, 9-12 and 25 – 27 are currently pending. The amendment made to the FIG. 9 and 18 to restore the figure to their original state without timer shown on the figures overcomes the drawing objection made in the Non-Final Rejection dated 09/28/2021 as such, the objection is withdrawn. Applicant’s Remarks/Arguments Regarding the rejections made under 35 U.S.C. 112(a) and 35 U. S. C. 103 in the Non-Final Rejection dated 09/28/2021 are fully considered ( please see “Response to Argument” section ) and the following Final rejection is made herein.
Drawings
In an effort to obviate the written description and new matter rejection made under 35 U.S.C. 112(a) to the amended limitations of independent claims 1 and 25, the applicant made changes to FIG. 16 to show piercer 226 A to be “within the food cup and not beside it as it seemed from the original mis-drawn figure” which was not the case in the original FIG. 16. Because the drawing is relied upon to teach the amended limitations rejected under 35 U.S.C. 112(a) of claims 1 and 25, the change to FIG. 16 raise/constitutes new matter issue. Therefore, appropriate correction is required. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4 – 6, 9 – 12 and 25 – 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 25, these claims were amended to include the limitations of a control panel, a piercer and a user accessible lever wherein “the lever has an up and a down position, and during the down position the piercer denies insertion of the container into the apparatus: during the up position, the lever interferes with user access to the control panel: and when the lever has been lifted and the container has been inserted, the lever is adapted so that movement back to its down position will both pierce the container and allow full user access to the control panel.” As discussed in the interview dated 27/04/2021 and documented in the interview summary, the limitation “during the down position the piercer denies insertion of the container into the apparatus” does not have support because none of the figures of 15 A — C and 16 show during the down position denying insertion of the container. Thus the disclosure lacks support for at least the quoted limitation raising a new matter issue not supported by the disclosure. All the dependent claims inherit this new matter rejection by virtue of being dependent from claim 1 and 25. Appropriate correction is required.
Regarding claims 1 and 25, the amended limitation “during the down position the piercer denies insertion of the container into the apparatus” of both of these claims is not clear on HOW the piercer denies insertion of the container. For instance, if the container to be inserted is of a height that would not reach the pierce or for that matter of the same height that can be pushed into the apparatus. Thus, the disclosure in general, Figures 15 A-C and 16 in particular, don not describe the amended claim limitation in quotation above, in such a way that reasonably conveys the limitation to one of skilled in the relevant art raising a written description issue to the independent claims 1 and 25 respectively. All the dependent claims inherit this written description rejection by virtue of being dependent from claim 1 and 25. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6 and 9 -10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oghafua et al. (US 2006/0263501 A1), here in after called Oghafua, in view of Dewey et al. (US 2017/0354119 A1), here in after called Dewey, in further view of moon et al. (US 2015/0035197 a1), here in after called Moon.
Regarding claim 1, Oghafua discloses an apparatus engageable with a container of pet food insertable there-into for preparing the pet food (an apparatus for rapidly cooking in heated water any dehydrated powdered food in a container, (0002). Here, “pet food” is not given patentable weight as it is a material or article that the apparatus works upon. In other words, the apparatus of Oghafua can be used to prepare a pet food. “The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”, MPEP 2115), and comprising a base for supporting the container of pet food (a housing formed as a base (0014)), a water source reservoir supported on and removable from the base for remote filling (reservoir 307 detachably disposed on the base housing (0074, FIG.11)) , a water pump disposed within the base (an electric pump 302 disposed on the base housing , (0073, FIG. 11)), a timer (a controller 70 that employs a system clock to detect the passage of time for regulating boiling water, dispensing the product, heating, cooling and stirring (0014)), a water heater (Heating element 307, (FIG. 11)); a control panel for enabling user to control the apparatus (a control panel attached to the housing with selection buttons for various foods, (0014)) wherein the water pump causes a first amount of water to flow from the reservoir to the water heater where the first amount is heated to at least 140F and then causes the heated first amount to flow into the container of pet food whereby the pet food is heated to a first temperature and moistened to a first moistness level (about a liter of water in reservoir 307 is heated by heating element 301 (the temperatures in range from 60° C. to 80° C (140F- 176F), (0015)), after heating, the water is moved from the reservoir 307 into the container 10 by an electric pump 302 by way of a tube 303 and a spout 304, (0073 and FIG. 11)), the timer provides a first steeping period of at least 30 seconds after the first amount has flowed into the pet food (the controller 70 that employs a system clock (timer) for regulating the activities of the making of the food (0014) gives time for instance in the making of Garri, gives 10 to 30 minutes for soaking (steeping) of the food before  and then causes the heated second amount to flow to into the container of pet food whereby the pet food is cooled to a second temperature and moistened to a second moistness level which is moister than the first moistness level (the programmable controller 70 that controls the water pump 302 through the eighth cable 305 is capable of pumping the heated water in to the container 10 (0073) and manage the soaking, cooling and stirring of the food in the container ( 0007, 0014), Here, even though Oghafua does not explicitly say the water pump causes the heated second amount to flow into the container, it is disclosed that the water pump, controlled by the controller 70, is capable of causing the heated second amount of water to flow into the container. “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus", as long as the prior art apparatus teaches all the structural limitations of the claim’ MPEP 2114.1).
As evidenced by the bold stricken-out limitation above, Oghafua does not disclose that the second amount of water is heated to the temperature of 95F to 105F.
However, Dewey that teaches an apparatus for preparing animal food (0038), also teaches heating of a smaller amount of water to the temperature of about 98.6° Fahrenheit (0047).
The advantage of heating the water to about 98.6° Fahrenheit for preparing the pet food is to prevent the animal from being harmed by consuming food heated to too high a temperature (0047).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the apparatus disclosed by Oghafua to include a heating of the second amount of water to the temperature of 98.6° Fahrenheit in order to prevent the animal from being harmed by consuming food heated to too high a temperature as taught in Dewey. Further, 
Oghafua in view of Dewey still do not teach a piercer for piercing the container to allow access to the food therein; a user accessible lever for activating the piercer; wherein the lever has an up and a down position, and during the down position the piercer denies insertion of the container into the apparatus; during the up position, the lever interferes with user access to the control panel; and when the lever has been lifted and the container has been inserted, the lever is adapted so that movement back to its down position will both pierce the container and allow full user access to the control panel.
However, Moon that teaches a beverage machine with a rotatable brew chamber (0002), also teaches a piercer for piercing the container to allow access to the food therein; a user accessible lever for activating the piercer (lever 126-4, when moved up, the top surface of the container 126-3 comes into close contact with the underside of the chamber body 126-1, and accordingly, the water inlet nozzle 126-1a pierces the top, (0080, FIG.5 and FIG.7)); wherein the lever has an up and a down position (the lever 126-4 can be rotated to multiple positions rotating along grooves 126-3a (0076, FIG.6)) , and during the down position the piercer denies insertion of the container into the apparatus (when the inlet piercer 126- 1a is engaged by the lever positioning the lower outlet piercer 126-5a also engages preventing insertion of the container, (FIG.7)); during the up position, the lever interferes with user access to the control panel (when the lever 126-4 is completely up as shown in FIG. 3 the lever rests on the control panels of the upper right corner of the body 101 shown in FIG.2, (FIG.2 and FIG.3)); and when the lever has been lifted and the container has been inserted, the lever is adapted so that movement back to its down position will both pierce the container and allow full user access to the control panel (when the lever is moved to a position where the top surface of the container the top surface of the container 126-3 comes into close contact with the underside of the chamber body 126-1, and accordingly, the water inlet nozzle 126-1a pierces the top and selection of the brewing parameters can be made, (0080, FIG.5 and FIG. 7)).
This arrangement of the lever, the piercer and the control panel disclosed by Moon is advantageously enables, using a rotatable lever, to actuate the introduction of food or beverage into a container from a packaged capsule (0025- 0030), that lacks in Oghafua in view of Dewey.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the apparatus disclosed by Oghafua in view of Dewey to include the lever, the piercer and the control panel disclosed by Moon in order to actuate the introduction of food or beverage into a container from a packaged capsule using a rotatable lever as taught in Moon. Regarding claim 4, Oghafua in view of Dewey in further view of Moon teaches the apparatus of claim 1 wherein the timer further provides a second steeping period after the second amount has flowed into the container of pet food (the controller that employs a system clock to detect the passage of time for regulating boiling water, dispensing the product, heating, cooling and stirring, Oghafua (0014)).
Regarding claim 5, Oghafua in view of Dewey in further view of Moon teaches the apparatus of claim 4 further comprising a ready indicator, wherein the ready indicator is activated after the second steeping period to indicate that the pet food is heated and moistened for serving (the controller that employs a system clock to detect the passage of time and regulates boiling water, dispensing the product, heating, cooling (second steeping) and stirring, Oghafua (0014)). Regarding claim 6, Oghafua in view of Dewey in further view of Moon teaches the apparatus of claim 5 wherein the water reservoir is a refillable water tank (the reservoir 307 is a refillable water tank, Oghafua (FIG. 11)).
Regarding claim 9, Oghafua in view of Dewey in further view of Moon teaches the apparatus of claim 6 wherein the piercer is a spout in communication with the water pump and adapted to both pierce the container and enable the first and second amounts of water to flow there-(the pierce 126-1a is a nozzle that pierces the container to let water in to the container so that the liquid moving from the temperature conversion tank 112 is supplied to the container, Moon(0075, FIG.7)).
Regarding claim 10, Oghafua in view of Dewey in further view of Moon teaches the apparatus of claim 9 further comprising a controller enabling user input of a food container size (product selection buttons for various foods like yam fufu, garri fufu, rice fufu, carrots, and other dehydrated powdered foods, will form the control panel options among other programmable functions that a particular food type and size require, Oghafua (0014)).
Claims 11 -12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oghafua in view of Dewey in further view of Moon modified by Rocklinger et al. (US 2016/0220058 A1), here in after called Rocklinger.
Regarding claim 11, Oghafua in view of Dewey in further view of Moon teaches the apparatus of claim 10.
Oghafua in view of Dewey in further view of Moon does not explicitly say the controller communicates with the water pump to control one or both of the first and second amounts according to the user inputted food container size.
However, Rocklinger that teaches an apparatus for heating food in a container using steam (0004), also teaches the operation of the heating and superheating elements of the heating system H may be controlled based on feedback from temperature, humidity and/or pressure sensors S (Rocklinger (0038)), and user interface for the control unit 101 preferably is a touch screen LCD display 100 (Rocklinger (0049)).
This enables heating the food to an appropriate temperature based on the properties of the food and efficiently using heat energy.
Therefore it would have been obvious for one of ordinary skill in the art to modify the apparatus disclosed by Oghafua in view of Dewey in further view of Moon to have the controller communicates with the water pump to control one or both of the first and second amounts .
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oghafua in view of Moon.
Regarding claim 25, Oghafua discloses an apparatus engageable with a container of pet food insertable there-into for preparing the pet food (an apparatus for rapidly cooking in heated water any dehydrated powdered food in a container, (0002). Here, “pet food” is not given patentable weight as it is a material or article that the apparatus works upon. In other words, the apparatus of Oghafua can be used to prepare a pet food. “The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”, MPEP 2115), comprising a base for supporting the container of pet food (a housing formed as a base (0014)), a water reservoir supported on and removable from the base for remote filling (reservoir 307 detachably disposed on the base housing (0074, FIG.11)), a water pump disposed within the base (an electric pump 302 disposed on the base housing , (0073, FIG. 11)), a timer (a controller 70 that employs a system clock to detect the passage of time for regulating boiling water, dispensing the product, heating, cooling and stirring (0014)), a timer (a controller 70 that employs a system clock to detect the passage of time for regulating boiling water, dispensing the product, heating, cooling and stirring (0014)), a water heater (Heating element 307, (FIG. 77) and an indicator (a warming light and buzzer, (0015))), a control panel for enabling user to control the apparatus (a control panel attached to the housing with selection buttons for various foods, (0014)); wherein the water pump causes a first amount of water to flow from the reservoir  (about a liter of water in reservoir 307 is heated by heating element 301 (the temperatures in range from 60° C. to 80° C (140F- 176F), (0015)), after heating, the water is moved from the reservoir 307 into the container 10 by an electric pump 302 by way of a tube 303 and a spout 304, (0073 and FIG. 11)); the timer monitors a first steeping period of at least 30 seconds after the first amount has flowed into the pet food (the controller 70 that employs a system clock (timer) for regulating the activities of the making of the food (0014) gives time for instance in the making of Garri, gives 10 to 30 minutes for soaking (steeping) of the food before stirring (0007)); the water pump causes a second amount of water to flow from the reservoir to the water heater and be heated to a second temperature; the second amount flows into the container of pet food to cool and further moisten the steeped pet food (the programmable controller 70 that controls the water pump 302 through the eighth cable 305 is capable of pumping the heated water in to the container 10 (0073) and manage the soaking cooling and staring of the food in the container ( 0007, 0014). Here, even though Oghafua does not explicitly say the water pump causes the heated second amount to flow into the container, it is disclosed that the water pump, controlled by the controller 70, is capable of causing the heated second amount of water to flow into the container. “A claim containing a “recitation with
respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus", as long as the prior art apparatus teaches all the structural limitations of the claim’ MPEP 2114.1); the indicator is actuated to indicate that the pet food is properly heated and moistened for serving (the warming light and buzzer sounds indicating completion and the food is ready for serving, (0015)).
Oghafua still do not teach a piercer for piercing the container to allow access to the food therein; a user accessible lever for activating the piercer; wherein the lever has an up and a down position, and during the down position the piercer denies insertion of the container into the 
However, Moon that teaches a beverage machine with a rotatable brew chamber (0002), also teaches a piercer for piercing the container to allow access to the food therein; a user accessible lever for activating the piercer (lever 126-4, when moved up, the top surface of the container 126-3 comes into close contact with the underside of the chamber body 126-1, and accordingly, the water inlet nozzle 126-1a pierces the top, (0080, FIG.5 and FIG.7)); wherein the lever has an up and a down position (the lever 126-4 can be rotated to multiple positions rotating along grooves 126-3a (0076, FIG.6)) , and during the down position the piercer denies insertion of the container into the apparatus (when the inlet piercer 126- 1a is engaged by the lever positioning the lower outlet piercer 126-5a also engages preventing insertion of the container, (FIG.7)); during the up position, the lever interferes with user access to the control panel (when the lever 126-4 is completely up as shown in FIG. 3 the lever rests on the control panels of the upper right corner of the body 101 shown in FIG.2, (FIG.2 and FIG.3)); and when the lever has been lifted and the container has been inserted, the lever is adapted so that movement back to its down position will both pierce the container and allow full user access to the control panel (when the lever is moved to a position where the top surface of the container the top surface of the container 126-3 comes into close contact with the underside of the chamber body 126-1, and accordingly, the water inlet nozzle 126-1a pierces the top and selection of the brewing parameters can be made, (0080, FIG.5 and FIG. 7)).
This arrangement of the lever, the piercer and the control panel disclosed by Moon is advantageously enables, using a rotatable lever, to actuate the introduction of food or beverage into a container from a packaged capsule (0025- 0030), that lacks in Oghafua.
.
Claims 26- 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oghafua in view of Moon in further view of Dewey.
Regarding claim 26, Oghafua in view of Moon teaches the apparatus of claim 25.But,
Oghafua in view of Moon don not explicitly teach that the second temperature is such that the food properly heated and moistened for serving is 95F to 105F.
However, Dewey that teaches an apparatus for preparing animal food (0038), also teaches heating of a smaller amount of water to the temperature of about 98.6° Fahrenheit (0047).
The advantage of heating the water to about 98.6° Fahrenheit for preparing the pet food is to prevent the animal from being harmed by consuming food heated to too high a temperature (0047).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the apparatus disclosed by Oghafua to include a heating of the second amount of water to the temperature of 98.6° Fahrenheit in order to prevent the animal from being harmed by consuming food heated to too high a temperature as taught in Dewey.
Regarding claim 27, Oghafua in view of Moon in further view of Dewey teaches the apparatus of claim 26 where the timer then monitors a second period after the second amount has flowed into the steeped pet food and before the indicator is actuated (a controller that employs a system clock to detect the passage of time for regulating boiling water, dispensing the product, heating, cooling and stirring, Oghafua (0014)).
Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive because:
Reponses to Remarks/Arguments Regarding the new matter and written description Rejections under 35 U.S.C. 112(a)
Applicant traversed the new matter and written description Rejections under 35 U.S.C. 112(a) to the independent claims 1 and 25 in the Non-final Rejection dated 09/28/2021 for lack of support for the limitation ““during the down position the piercer denies insertion of the container into the apparatus” by saying:  
 “In Fig 16, food cup 208 is now shown in partial cross-section so that one can see that piercer 226A is properly shown to be within the food cup and not beside it as it seemed from the original mis-drawn figure. The fact that this change is merely a correction of an obvious mistake in the original Fig 16 is evidenced by Figs 15A-15C where one can clearly discern that the cup becomes disposed directly under the piercer as the cup is inserted into base 202. It is also evidenced by Fig 17 where it can be seen that piercer 226A depends downwardly into the cup when lever 222 is moved to its downward position. And it is also evidenced by original Specification at Paragraph 8 where it is disclosed that the piercer pierces through the food cup's foil top as the lever is pushed down; 
[0032] the base's lever 222 is lifted as in Fig 15A. The cup is then slid top-side-up into cup receiving slot 224 as in Fig 15B. As lever 222 is then pushed back down as shown in Fig 15C, it forces the lever's piercing spouts 226A and 226B (which are best seen in Fig 17) through the foil top.
Fig 16 now evidences that the food cup cannot be moved in and out of the base without interference between the upper rim of the food cup 208 and the downwardly depending piercer 226. While the following sketch is not meant to provide new disclosure, it follows obviously from the Drawings of record and is offered merely to demonstrate the reason for that denial. When the lever is down, the piercer clearly projects into the space that would be required to allow insertion of the cup.”
	The examiner respectfully disagrees because:
As indicated in the current office action, the changes made to the FIG. 16 constitute new matter and written description issue because it is relied upon to teach the amended limitation “during the down position the piercer denies insertion of the container into the apparatus” rejected for lack of support by the disclosure.
The changes made to FIG. 16 and the arguments made above still do not address the question asked in the written description rejection to the claims 1 and 25. In particular, the disclosure is not clear on how the piercer 226A denies (blocks out or prevents) insertion of the container into the apparatus. In other words, even if the changes made to FIG. 16 do not constitute lack of support, the foil top cup can be inserted with interference (tearing the top foil) into the top foil. Because the amended limitation in question, “during the down position the piercer denies insertion of the container into the apparatus”, recites denial, blocking-out or preventing insertion of the cup with or without interference of the piercer, the disclosure still lacks support for the amended limitation. If the applicant wanted to claim that “during the down position, the piercer interferes with the container” or equivalent limitation, then the amended limitation wording should be changed to recite it or equivalent.

Reponses to Remarks/Arguments Regarding the obviousness Rejections under 35 U.S.C. 103 
Applicant argues “in a first instance, the examiner has now added Moon to this combination to make obvious the non-existent limitation to temperature range of "95F to 105F"... a limitation which is not recited in claim 1. Adding the 98.6F temperature taught by Moon to the combination in no way effects the sufficiency of claim 1 (and its dependents) to overcome Oghafua/Dewey and this part of the rejection should be withdrawn.”
The examiner respectfully disagrees because: the current amended claim 1 recites the temperature range 95F to 105F (in line 15 of currently amended claim 1). Thus, the limitation of temperature range of "95F to 105F" is included in claim1.
The applicant also argues “In a second instance, the Examiner rejects the subject claims because Moon allegedly teaches that "during the down position the piercer denies insertion of the container into the apparatus" (emphasis added). This interpretation of Moon is erroneous. Moon's piercer 126-1a is in no way denying insertion of his container. The arrangement that denies such insertion is the complete inaccessibility of brew chamber 126 when lever 126-4 is pushed rearwardly. This part of the rejection should also be withdrawn.” 
The examiner respectfully disagrees. As indicated in the current rejection Moon teaches that when the inlet piercer 126- 1a is engaged by the lever positioning the lower outlet piercer 126-5a also engages, preventing insertion of the container, (FIG.7).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761